Exhibit 10.1

July 29, 2008

Mr. Chris Ayers

16311 Kyle Crest Trail

Cypress, Texas 77433

 

  Re: Final Separation Agreement

Dear Chris:

As we have discussed, you have informed us that you wish to resign your
employment with Wyman-Gordon. In order to facilitate an amicable separation and
to assist you in this period of transition, Wyman-Gordon is offering you the
severance arrangement set forth in this Separation Agreement (the “Agreement”).

 

  1. Employment Continuation.

Effective July 25, 2008, you resigned as an officer of Precision Castparts Corp.
(“PCC”) and as a director and officer of the subsidiaries for which you serve as
a director or officer. Upon execution of this Agreement, PCC will cause
Wyman-Gordon Forgings, Inc. (“Wyman-Gordon”) to continue your employment from
July 25, 2008 through December 31, 2008 (the “Termination Date”), subject to
earlier termination pursuant to paragraph 7, below (the “Continuation Period”).
You will have no formal duties or authorities during the Continuation Period to
PCC and any of its subsidiaries or affiliates (hereafter collectively referred
to as the “Company”) except to make yourself available upon request of your
successor or Mark Donegan to provide information or assistance as they
reasonably determine, and to fulfill such reasonable requests in a professional
and workmanlike manner and in compliance with Company policies.

 

  2. Resignation of Officer and Director Positions.

You have agreed to resign your positions as an officer of PCC and as an officer
and director of the Company, such resignations to be effective July 25, 2008.

 

  3. Wages and Benefits.

(A) You will receive your current salary and benefits (defined as health, life
and disability insurance coverage, 401(k) participation, your current
company-leased vehicle and Employee Stock Purchase Plan participation; hereafter
the “Benefits”) during the Continuation Period, except that you agree (i) you
will not be eligible to receive a bonus in respect of fiscal 2009, (ii) you will
not be eligible for additional option grants in fiscal 2009, (iii) during the



--------------------------------------------------------------------------------

Mr. Chris Ayers

July 29, 2008

Page 2

Final Separation Agreement

 

Continuation Period you will use any accrued vacation time you have as of the
date of this Agreement; (iv) you will not accrue any vacation or sick leave
during the Continuation Period; and (v) you agree that the change of control
agreement between you and the Company dated May 2, 2005 is terminated in full as
of July 25, 2008.

(B) Your existing group health insurance coverage continues through the end of
the last month of your employment. After that time, you may be eligible for
continuation coverage under a federal law that is referred to as “COBRA.”
Further information concerning COBRA coverage options and rates will be provided
to you in separate correspondence. COBRA coverage may be available to you at
your own expense regardless of whether you enter into this Agreement.

(C) As a terminating employee, you should be aware that your Company-provided
basic life insurance coverage will end on the last day of the month in which
your employment terminates. You may have certain rights to convert to an
individual life policy. Further information regarding conversion of your life
insurance benefits to an individual policy is provided by the Company’s life
insurance carrier. In addition, your long-term disability insurance coverage
ends when your employment terminates. You will retain any vested rights you may
have under the Company 401(k) Plan. Your rights and benefits are governed by the
terms of that Plan. You can contact Fidelity direct at 1-800-835-5095 to request
a distribution, if you wish. Alternately, you may leave your account balance in
place with our plan under Fidelity.

(D) The amounts in your account under the PCC Executive Deferred Compensation
Plan will be paid to you pursuant to the provisions of such plan. Please refer
to the plan at
http://www.sec.gov/Archives/edgar/data/79958/000119312508124576/dex1015.htm for
more details. You have vested accrued retirement benefits under the Wyman-Gordon
Company Retirement Income Plan (the “Wyman-Gordon Retirement Plan”) and under
the Precision Castparts Corp. Retirement Plan (the “PCC Retirement Plan”). Your
rights and benefits are governed by the terms of each plan. Under those plans,
written statements describing vested accrued benefits are routinely sent after
employment termination, participants’ benefit payments ordinarily start at
normal or early retirement age and pre-retirement death benefits may be payable.
Your age and service combined are not sufficient to qualify for any vested
accrued benefit under the Precision Castparts Corp. Supplemental Executive
Retirement Program – Level One Plan Ongoing (“SERP”). Upon employment
termination, your SERP participation will end with no benefit payable. If you
have any questions about these plans, you can contact Tammy Aber (Wyman-Gordon
Retirement Plan) at 281-856-3207, Beth Wachtman (PCC Retirement Plan) at
503-772-6628 or Steve Blackmore (SERP) at 503-417-4808.

(E) We agree that during the Continuation Period you will not be subject to
PCC’s Stock Ownership Guidelines or its Pre-Clearance and Blackout Period
Procedures. Please be aware that these are internal guidelines and have no
impact on laws governing insider trading which you will be subject to so long as
you have material nonpublic information about the



--------------------------------------------------------------------------------

Mr. Chris Ayers

July 29, 2008

Page 3

Final Separation Agreement

 

Company. Also note that you are currently subject to Section 16(b) of the
Securities Exchange Act of 1934 which has provisions on “short swing” profits.
Depending on your trading activity, Section 16(b) may or may not be an issue for
you. You should consult your advisors on the matter.

 

  4. Confidential Information.

You acknowledge and re-affirm as a term of this Agreement, your continuing
obligations to the Company pursuant to the Employee Agreement which you entered
into on January 30, 2003 and the Non-Disclosure and Inventions Agreement which
you entered into on July 13, 1999. A copy of those Agreements is enclosed and
they are incorporated by reference into this Agreement. You further acknowledge
that you have a duty as a former officer and employee of the Company to keep
confidential all proprietary or confidential information obtained by you during
the course of your employment with the Company. During the course of your
employment, you have had access to and have used substantial amounts of Company
confidential and proprietary information, including, but not limited to,
manufacturing processes and procedures, customer information, strategic planning
information, acquisition planning and strategy information, human resources
information, company policies, procedures and objectives, Company financial
information and other Company operating information. This information is
considered also to be trade secrets of the Company. Accordingly, you agree to
maintain the confidentiality of all such information when you leave the
Company’s employment. You understand that your disclosure of this information to
anyone may subject you and any other user of that information to legal and
equitable claims by the Company. You agree to maintain all such information on a
confidential basis and not to disclose it to any person except when required by
law, e.g., upon subpoena by a government agency. You agree to promptly notify
the Company or its attorneys whenever you receive a summons, subpoena, or other
request for such information and to allow the Company reasonable time to contest
the disclosure of such information before any required disclosure is made.

 

  5. Cooperation; Non-solicitation, Non-disparagement and Non-competition.

You have requested and the Company has agreed to formulate the separation
arrangement set forth in this Agreement on terms that will permit you to remain
as an employee of Wyman-Gordon through the November 2008 vesting dates under the
2001 Stock Incentive Plan to which you are a party. All outstanding options will
continue to be governed by the terms of your stock option award agreements and
the 2001 Stock Incentive Plan. Please refer to the plan at
http://www.sec.gov/Archives/edgar/data/79958/000104746904020259/a2138155zex-10_14.htm
for additional information. We estimate that the value of the option and salary
and benefit continuation provisions of this Agreement (the “Consideration”) will
amount to approximately $2 million, assuming the price of PCC’s common stock is
the same when you exercise your November 2008 vesting options as it is on the
date of this Agreement. The Company’s agreement to continue your employment
during the Continuation Period is made in exchange for your agreements as
follows:



--------------------------------------------------------------------------------

Mr. Chris Ayers

July 29, 2008

Page 4

Final Separation Agreement

 

(A) You agree that, if requested by the Company, you will cooperate and provide
truthful information and assistance to the Company in connection with matters
about which you have knowledge or in defense of threatened, ongoing or future
litigation, claims, administrative or arbitration proceedings against the
Company.

(B) You agree that you will not, directly or indirectly, on behalf of yourself
or any business, person or entity whatsoever and in any capacity whatsoever
solicit or encourage any employees of the Company to leave employment or take
away the employment of any employees of the Company during the period from the
date of this Agreement until the date that is two years from the date you cease
to be an employee of Wyman-Gordon (the “Non-solicitation Period”). You
understand that doing so will constitute a material breach of this Agreement.

(C) You agree that during the Non-solicitation Period you will not in any way
disparage or harm the name or reputation of the Company or its past or present
officers, directors, employees, or agents in either their personal or official
capacities. You understand that doing so will constitute a material breach of
this Agreement. The Company agrees that during the Non-solicitation Period its
officers, directors and executive management will not in any way disparage or
harm your reputation in any way.

(D) You agree that for a one-year period after the Termination Date (hereafter
the “Restricted Period”), you will not, directly or indirectly engage in, carry
on, or provide services to (paid or unpaid) or otherwise assist or be interested
economically in a Competitive Business (including any business in formation or
planning) within the Restricted Territory, including by serving as officer,
director, manager, employee, consultant, recruiter, owner, partner, stockholder,
joint venturer, member or principal, or in any other similar capacity
whatsoever, for any such person or entity. The foregoing sentence shall not
prohibit you from holding in the aggregate up to five percent (5%) of any
securities of a company that is quoted on a recognized stock exchange or
automated quotation system. You acknowledge and agree that your performance of
services in relation to any Competitive Business during the Restricted Period
would inevitably require you to use and/or disclose Company confidential and/or
proprietary information.

(i) For purposes hereof, “Competitive Business” means the following companies
including their parents, subsidiaries and affiliates during the Restricted
Period:

Alcoa

Allegheny Technologies

Carpenter Technologies

Carlton Forge

Chromalloy

Doncasters



--------------------------------------------------------------------------------

Mr. Chris Ayers

July 29, 2008

Page 5

Final Separation Agreement

 

Firth Rixson

General Electric

Honeywell

Ladish

Lockheed Martin

Rolls Royce

Shultz Steel

The Carlyle Group

Timet

United Technologies

With respect to General Electric, Honeywell and United Technologies, this
non-competition provision shall not prohibit you from becoming employed by or
associated with any subsidiary, division or business unit of these three
entities which is not involved in the aerospace casting or forging, energy,
power generation or gas turbine business, so long as in your employment or
association you have no involvement whatsoever in any such business during the
Restricted Period. With respect to The Carlyle Group, this non-competition
provision shall not prohibit you from becoming employed by or associated with
this entity or any of its portfolio companies (excluding Chromalloy which is
specifically included in the list above) during the Restricted Period so long as
you have no involvement whatsoever in any business (including the formation,
planning, acquisition or investment in any business) that competes, or could
compete, with the Company’s Business as defined in (ii) below.

(ii) For purposes hereof, “Restricted Territory” means any geographic area in
which the Company conducted Business in fiscal 2008; “Business” means aerospace
casting or forging, energy, power generation or gas turbine business (including
but not limited to manufacturing, sales and raw material supply activities) of
the Company in fiscal 2008.

(iii) You acknowledge and understand that a violation of this section D will
constitute a material breach of this Agreement.

 

  6. Enforcement and Remedies.

(A) You acknowledge that the Company’s remedy at law for any actual or
threatened breach of your obligations of confidentiality, cooperation,
non-solicitation, non-



--------------------------------------------------------------------------------

Mr. Chris Ayers

July 29, 2008

Page 6

Final Separation Agreement

 

disparagement and non-competition under this Agreement would be inadequate and
that the Company will, in addition to whatever remedies it may have at law or in
equity under this Agreement, be entitled to immediate injunctive relief from
actual or threatened breach of this Agreement.

(B) You acknowledge that you will receive consideration from the Company,
including but not limited to the Consideration, in exchange for your agreements
set forth in paragraphs 4 and 5. You further acknowledge that the Company will
incur harm as a result of any breach by you of these agreements and the Company
shall be entitled to recover its damages suffered as a result of any breach.
Without limiting the right to recover any actual damages suffered in excess of
such amount, you agree that if you breach any provision of Paragraphs 4 or
Section 5 (B), (C) or (D) above, you will promptly pay back to the Company the
economic consideration (including the Consideration) you received during the
Continuation Period.

(C) If the final judgment of a court of competent jurisdiction declares that any
term or provision of Paragraphs 4, 5 or 6 is invalid or unenforceable, the
parties agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration, or
geographic area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified.

 

  7. Exclusive Employment and Early Termination.

You may resign your employment with the Company at any time during the
Continuation Period, at which time your salary and Benefit continuation will
end. The Company acknowledges that during the Continuation Period you may seek
alternative employment. You agree that you will notify PCC at such time as you
agree to future employment, and that you will not commence employment during the
Continuation Period without first notifying PCC. If you accept alternate
employment during the Continuation Period, your salary and Benefit continuation
will end upon the commencement of your new employment. The Company may terminate
your employment with Wyman-Gordon at any time during the Continuation Period in
the event that you violate this Agreement. Any termination of employment during
the Continuation Period shall result in a corresponding termination of salary
and Benefits applicable to the remaining portion of the Continuation Period. If
your employment terminates before the November 2008 vesting dates, the options
that would otherwise vest will expire. The remaining provisions of this
Agreement shall survive any termination of employment.

 

  8. Mutual Release of Claims.

In exchange for the promises and consideration described in this Agreement, the
parties hereby fully release and forever discharge each other and the Company’s
parents, subsidiaries, affiliated and related entities, and all such entities’
officers, directors, employees, agents, joint venturers, insurers and assigns,
from any and all claims, demands, actions, suits, causes of



--------------------------------------------------------------------------------

Mr. Chris Ayers

July 29, 2008

Page 7

Final Separation Agreement

 

action, debts, accounts or controversies of any nature whatsoever, known or
unknown, that each has, or may have, against each other or any of these related
entities up to and including the date you sign this Agreement.

This release includes, without limitation, all claims arising out of, or in any
way related to, your employment by the Company and the termination of that
employment, and all claims for additional wages, commissions, penalties,
severance compensation, interest or other compensation or reimbursement of any
kind. This release also includes, but is not limited to, all claims under any
state, federal or local law or other authority, including, but not limited to,
Title VII of the Civil Rights Act of 1964; the Family and Medical Leave Act; the
Age Discrimination in Employment Act; the Older Workers’ Benefit Protection Act;
the Post Civil War Civil Rights Acts (42 USC §§ 1981-1988); the Civil Rights Act
of 1991; the Equal Pay Act; the Fair Labor Standards Act; the Occupational
Safety and Health Act; the Rehabilitation Act of 1973; §§ 503 and 504 of the
Vocational Rehabilitation Act; the Americans with Disabilities Act; the Uniform
Services Employment and Reemployment Rights Act; the Davis-Bacon Act; the
Walsh-Healey Act; the Employee Retirement Income Security Act; the Contract Work
Hours and Safety Standards Act; Executive Order 11246; and all state, local or
municipal laws or regulations. This release also includes all claims of any kind
under any contract, tort or other legal, equitable or statutory theories.

This release means that the parties are waiving their right to assert legal
claims against each other relating to your employment and the termination of
your employment. However, nothing in this Agreement, including this release,
shall affect any right to challenge the enforceability of this Agreement.

 

  9. Acknowledgements and Additional Information.

The Company recommends that you review this Agreement with an attorney of your
choice at your own expense. You acknowledge that this Agreement provides
compensation and benefits to which you would not otherwise be legally entitled.
You also acknowledge and represent that you have read and understand the
contents of this Agreement, and that the Agreement includes a release and waiver
of legal claims you may have.

 

  10. Arbitration, Choice of Law and Venue.

Any claims or disputes arising under this Agreement or related to your
employment or termination of employment, shall be submitted to final and binding
arbitration pursuant to a mutually agreed upon arbitration service. This
Agreement is governed by the laws of the State of Texas. The choice of venue for
the resolution of any dispute is Houston, Texas.



--------------------------------------------------------------------------------

Mr. Chris Ayers

July 29, 2008

Page 8

Final Separation Agreement

 

  11. Return of Company Property.

You acknowledge and represent that within 5 calendar days of signing this
Agreement, you will have returned all Company property in your possession or
control including, without limitation, all office keys, security passes, laptop
computers and computer equipment, cell phone, palm pilot, computer passwords,
email and voice mail passwords, Company-issued credit or calling cards, and all
Company documents, account files, customer and product lists and information,
supplies and any other property belonging to the Company. You agree to return
the company-leased vehicle at the end of the Continuation Period.

 

  12. Entire Agreement.

This Agreement contains the entire agreement between you and the Company
concerning the terms of the termination of your employment relationship with
Wyman-Gordon. You acknowledge that no representations or inducements have been
made to you by the Company or any representative of the Company in connection
with this Agreement other than those set forth in the Agreement. The terms of
this Agreement are contractual and not mere recitals.

To accept the terms of this Agreement, please sign and return this document to
me.

 

Sincerely, /S/    ROGER A. COOKE        

Roger A. Cooke

Vice President, Regulatory and Legal Affairs

Precision Castparts Corp.

 

 

 

I have carefully read and understand all of the terms of this Agreement. I
understand that this is a binding legal contract that contains a release and
waiver of legal claims I may have against the Company. I voluntarily enter into
this Agreement in exchange for the benefits that are provided to me under this
Agreement.

 

Accepted:   /S/    CHRIS AYERS           Chris Ayers   Date:   July 29, 2008